Citation Nr: 0924093	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-25 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus with impotency, to include as due to herbicide 
exposure.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 






INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

This case was not certified for appellate consideration until 
April 2009 because of a stay imposed pending resolution of 
the case of Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd 
sub.nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The 
Supreme Court recently denied certiorari in the Haas case, 
and the Chairman of the Board thereafter issued Numbered 
Memorandum 01-09-03, dated January 22, 2009, rescinding the 
previous Chairman's Memorandum Number 01-04-24 that had 
imposed a stay on Haas-related claims of exposure to 
herbicides.  Accordingly, the issues may now be reviewed on 
their merits.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

2.  Type II diabetes mellitus was not present within one year 
of the Veteran's discharge from service and is not 
etiologically related to service.

3.  Hypertension was not present within one year of the 
Veteran's discharge from service and is not etiologically 
related to service.







CONCLUSIONS OF LAW

1.  Type II diabetes mellitus with impotency was not incurred 
in or aggravated by active service, and the incurrence or 
aggravation of type II diabetes mellitus with impotency 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, and the incurrence or aggravation of hypertension 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for type II 
diabetes mellitus with impotency and for hypertension.  The 
Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability rating and effective date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided VCAA notice by letters mailed in May 
2004 and November 2004, prior to the initial adjudication of 
the claims.  Although the Veteran was not provided notice 
with respect to the disability-rating or effective-date 
element of the claims until July 2006, after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for type II diabetes 
mellitus with impotence or hypertension.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claims is no more than harmless error.

The Board also notes that service treatment records, private 
medical records, and VA medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding, existing evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

The Board acknowledges that the Veteran has not been provided 
a VA examination and no VA medical opinion has been obtained 
in response to either of the claims.  However, because the 
Board finds that the evidence does not establish that the 
Veteran suffered an event, injury or disease in service that 
may be associated with any of the claimed disabilities, 
remand for such an examination is not warranted.  See 
38 C.F.R. § 3.159(c)(4).

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period 
of war and manifests diabetes mellitus or hypertension to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

If a Veteran was exposed to an herbicide agent during active 
service and manifests diabetes mellitus to a compensable 
degree any time after such service, it will be service-
connected even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are satisfied.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert, 1 Vet. App. at 54).

Analysis

The record reflects and the Veteran does not dispute that 
neither hypertension, type II diabetes mellitus, or impotency 
was present in service or until many years thereafter.  The 
Veteran claims that service connection is warranted for 
diabetes mellitus with impotency because it is due to his 
exposure to Agent Orange while serving on a ship stationed in 
the waters offshore of Vietnam.  He contends that service 
connection is warranted for hypertension because it is 
secondary to his type II diabetes mellitus.

Service personnel records confirm that the Veteran served 
aboard a naval vessel in the official waters of Vietnam in 
1965 and that he was awarded the Vietnam Service Medal.  
However, the record does not show and the Veteran does not 
claim that he was present within the land borders of Vietnam 
during service.  The record reflects that the Veteran served 
in the waters of Vietnam on the U.S.S. Independence carrier 
ship and that, as a carrier, the ship did not port at any 
time in Vietnam.  While the Veteran's representative states 
in the June 2009 informal hearing presentation that the 
Veteran contends he had "in-country duty or visitation" in 
Vietnam, this is a misstatement of the Veteran's contentions.  
In both his notice of disagreement and his substantive 
appeal, the Veteran only alleged that he was exposed to Agent 
Orange while serving on a ship offshore.  In addition, in the 
VA Form 1-646 completed by the Veteran's local representative 
in May 2009, the representative stated that it was the 
Veteran's contention that trade winds carried herbicides in 
the air to the ship where he was stationed and, "exposed him 
to the same herbicides to which service men who were actually 
on shore in Vietnam were exposed."  

If it is the Veteran's consent that he visited Vietnam while 
assigned to the aircraft carrier, the Board finds that the 
preponderance of the evidence establishes that he did not.  
In this regard, the Board notes that the only evidence of his 
service in Vietnam is the statement of his representative.  
The service department found no evidence of this.  In 
addition, the evidence of record documenting the ship's 
history shows that it did not port in Vietnam or enter any 
inland waters.  Moreover, the Board notes that the Veteran's 
receipt of the Vietnam Service Medal does not constitute 
evidence of service in the Republic of Vietnam for the 
purpose of satisfying the presumption of exposure to 
herbicides.  See Haas, 20 Vet. App. at 257.  

In addition, the Veteran's contention that was exposed to 
Agent Orange carried to his ship by trade winds appears to be 
speculative and self serving.  The Veteran has not provided 
any evidence supporting this contention.  Therefore, the 
Board concludes that the preponderance of the evidence 
establishes that the Veteran was not exposed to Agent Orange 
while serving on active duty.  Accordingly, service 
connection for Type II diabetes mellitus with impotence is 
not warranted on an Agent Orange basis.

The Veteran's has not advanced any other basis for granting 
this claim, and the Board has not found any other basis for 
granting this claim.  Accordingly, this claim must be denied.  

The Veteran's claim for secondary service connection for 
hypertension must fail in view of the Board's determination 
that service connection is not warranted for Type II diabetes 
mellitus.  The Veteran's has not advanced any other basis for 
granting this claim, and the Board has not found any other 
basis for granting this claim.  Accordingly, this claim also 
must be denied.  


ORDER

Entitlement to service connection for type II diabetes 
mellitus with impotency, to include as due to herbicide 
exposure, is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


